           Case 1:19-cv-06888-ER Document 10 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK CITY DISTRICT COUNCIL
OF CARPENTERS,
                                 Petitioner,
                                                                   ORDER
                   – against –                                 19 Civ. 6888 (ER)

INDUSTRIAL URBAN CORP.,

                                 Respondent.

RAMOS, D.J.:

         Petitioner commenced the instant action against Respondent on July 24, 2019. Doc. 1.

Petitioner filed an amended affidavit of service on September 9, 2019, Doc. 6, but Respondent

has failed to appear. On May 7, 2020, the Clerk of Court issued a Certificate of Default to

Petitioner. Doc. 9. Since then, there has been no activity in this matter. Accordingly, Plaintiff is

hereby ORDERED to file a status report by December 4, 2020. Failure to comply with this

Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ. P.

41.

         SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
